Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
	This action is in response to the papers filed July 18, 2022.

Amendments
In the papers filed July 18, 2022, Applicant has cancelled Claims 1-22, 24, 28, and 35-37, amended Claims 23, 27, and 38, and added new claims, Claims 39-40.
Claims 23, 25-27, 29-34, and 38-40 are pending, and under consideration. 
	
Priority
This application is a 371 of PCT/US2015/027572 filed on April 24, 2015. Applicant’s claim for the benefit of a prior-filed application provisional application 62/022,627 filed on July 9, 2014 and 61/984,620 filed on April 25, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on July 18, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 


Allowable Subject Matter
1. 	The following is an Examiner’s statement of reasons for allowance: 
With respect to Claim 38, the claim recites the expression construct of nucleotides 221-4020 of SEQ ID NO:12. 
SEQ ID NO:12, pAAV.TBG.PI.hLDLR.RGpA (7059nts), which is composed of, in 5’ to 3’ order:
1-130 		5’ ITR	221-320 	alpha mic/bik enhancer 1
327-426 	alpha mic/bik enhancer 1
442-901	TBG promoter
1027-1159 	intron
1245-3827 	hLDLR variant (SEQ ID NO:39 encoding SEQ ID NO:40)
3894-4020 	rabbit globulin polyA
4109-4238 	3’ ITR

Hildinger (U.S. Patent 7,943,374) disclosed a rAAV expression vector comprising a nucleotide sequence encoding tandem alpha mic/bik enhancer 1 elements, said sequence being 100% identical to 221-426 of instant SEQ ID NO:12 (search results available in SCORE). Hildinger does not disclose the tandem alpha mic/bik enhancer 1 elements being adjacent to, or otherwise operably linked to, the intron of nucleotide coordinates 1027-1159 of SEQ ID NO:12.
Wilson et al (U.S. Application 14/769,596; 2016/0000887; now U.S. Patent 10,137,176; priority to March 15/2013; Applicant’s own work and/or derived/obtained from Applicant) is closest prior art for having disclosed an AAV expression vector (SEQ ID NO:3) comprising nucleotides 327-1159 of instant SEQ ID NO:12 (search results available in SCORE). 

With respect to Claims 23 and 27, the claims recite the nucleotide sequence of SEQ ID NO:39 (2583 nucleotides), which encodes the amino acid sequence of SEQ ID NO:40.
GenBank BC014514.1 (2008) taught a human LDLR nucleotide sequence that is 99.8% identical to SEQ ID NO:39 (upper line), differing at six locations shown below:
961   AACAACGGCGGCTGTTCCCACGTCTGCAATGACCTTAAGATCGGCTACGAGTGCGACTGC  
||||||||||||||||||||||||||||||||||||||||||||||||||||||   |||
AACAACGGCGGCTGTTCCCACGTCTGCAATGACCTTAAGATCGGCTACGAGTGCCTGTGC  

2461  ATCAACTTTGACAACCCCGTCTATCAGAGGACCACAGAGGATGAGGTCCACATTGCCCAC  
|||||||||||||||||||||||||||| |||||||||||||||||||||||||  ||||
ATCAACTTTGACAACCCCGTCTATCAGAAGACCACAGAGGATGAGGTCCACATTTGCCAC  

Ellsworth et al (U.S. 2016/0244501; priority to October 3, 2013; of record) disclosed wherein the expression cassette comprising a human LDLR nucleic acid encoding the amino acid sequence of SEQ ID NO:40 is operably linked to a polyadenylation signal sequence [0307]. However, the disclosed nucleic acid SEQ ID NO:62 and SEQ ID NO:745 are only 99.3% identical to instantly recited SEQ ID NO:39. 
Wilson et al (U.S. Patent 10,889,832; of record) discloses a nucleic acid sequence of SEQ ID NO:2. However, SEQ ID NO:2 is only 99.6% identical to instant SEQ ID NO:39.
Thus, SEQ ID NO:39 appears to be free of the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2. 	Claims 23, 25-27, 29-34, and 38-40 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633